Exhibit 10.1

MILLENNIAL MEDIA, INC.

KEY EMPLOYEE AGREEMENT

This KEY EMPLOYEE AGREEMENT (the “Agreement”) is entered into effective August
27,  2014 (the “Effective Date”) by and between Andrew Jeanneret (the
“Executive”) and Millennial Media, Inc.,  a Delaware corporation (the
“Company”).

The Company desires to continue to employ the Executive and, in connection
therewith, to compensate the Executive for Executive’s personal services to the
Company; and

The Executive wishes to be employed by the Company and provide personal services
to the Company in return for certain compensation.

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

1.EMPLOYMENT BY THE COMPANY.

1.1Position.  Subject to the terms set forth herein, the Company agrees to
employ Executive in the position of Executive Vice President and Chief Financial
Officer, and Executive hereby accepts such employment.  During the term of
Executive’s employment with the Company, subject to Section 4.1, Executive will
devote Executive’s best efforts and substantially all of Executive’s business
time and attention to the business of the Company (except for vacation periods
as set forth herein and reasonable periods of illness or other incapacities
permitted by the Company’s general employment policies).

1.2Duties.  Executive shall serve as the Chief Financial Officer of the Company,
reporting to the Chief Executive Officer and performing such duties and having
such authority and powers as are customarily associated with the chief financial
officer of a company together with such other duties as are consistent with that
position and assigned to the Executive from time to time by the Board.

1.3Other Employment Policies.  The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.

2.COMPENSATION.

2.1Salary.  As of the Effective Date, Executive shall receive for Executive’s
services to be rendered hereunder an annualized base salary of  $325,000. 
Executive’s base salary is subject to standard federal and state payroll
withholding requirements, payable in



1

 

--------------------------------------------------------------------------------

 

accordance with Company’s standard payroll practices.  This amount will be
reviewed each year during the term of Executive’s employment in accordance with
the Company’s standard practices and will be subject to review and adjustment
from time to time by the Company in its sole discretion, subject to Section
6.4(b)(ii) below (Executive’s salary, as may be increased or decreased in
accordance with this Agreement from time to time is hereinafter referred to as
“Base Salary”).

2.2Bonus.  Executive shall be eligible for an annual incentive bonus award
opportunity in respect of each fiscal year during his term of employment (the
“Annual Bonus”).  As of the Effective Date, Executive shall have the opportunity
to earn an annual incentive bonus award equal to a maximum amount of seventy
percent (70%) of Base Salary.   Any Annual Bonus shall be awarded by the Board
in its sole discretion based upon an annual incentive plan adopted by the Board
(or Compensation Committee thereof) at or near the beginning of each fiscal year
during the term hereof.  Any Annual Bonus shall be paid to Executive at the same
time as annual bonuses are generally payable to other senior executives of the
Company, but in all events, any Annual Bonus earned pursuant to this Section 2.2
will be paid on or before March 15 of the year following the year for which it
is earned.

2.3Equity Compensation.  As soon as practicable after the Effective Date, and
subject to approval by the Board, Executive shall be granted Restricted Stock
Units (“RSU”s) and/or an option to purchase a certain number of shares of the
Company’s common stock pursuant to the Company’s 2012 Equity Incentive Plan, as
may be amended from time to time (the “Plan”).  The complete terms and
conditions of any option shall be set forth in a separate grant notice and/or
agreement between Executive and the Company.

2.4Standard Company Benefits.  Executive shall be entitled to all rights and
benefits for which the Executive is eligible under the terms and conditions of
the standard Company benefits and compensation practices which may be in effect
from time to time and provided by the Company to its Executives generally.  The
Company may adopt, change or delete plans, policies and provisions in its sole
discretion.

2.5Expense Reimbursement.  The Company will promptly reimburse Executive for
reasonable business expenses in accordance with the Company’s standard expense
reimbursement policy.

3.PROPRIETARY INFORMATION, INVENTIONS, NON-COMPETITION AND NON-SOLICITATION
OBLIGATIONS.

3.1Agreement.  As a condition of employment, Executive has executed and agrees
to continue to abide by the Employee Nondisclosure and Developments Agreement
(the “Proprietary Information Agreement”), which may be amended by the parties
from time to time without regard to this Agreement.  The Proprietary
Information Agreement contains provisions that are intended by the parties to
survive and do survive termination or expiration of this Agreement.



2

 

--------------------------------------------------------------------------------

 

4.OUTSIDE ACTIVITIES.

4.1Other Employment/Enterprise.  Except with the prior written consent of the
Board, Executive will not, while employed by the Company, undertake or engage in
any other employment, occupation or business enterprise, other than those in
which Executive is a passive investor.  Executive may engage in limited advisory
relationships with and serve on the boards of other companies (provided such
companies are not in competitive markets), scientific research, scholarly
writing and publications, and civic and not-for-profit activities so long as
such activities do not materially interfere with the performance of Executive’s
duties hereunder.

4.2Conflicting Interests.  Except as permitted by Section 4.3, while employed by
the Company, Executive agrees not to acquire, assume or participate in, directly
or indirectly, any position, investment or interest known by Executive to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise.

4.3Competing Enterprises.  While employed by the Company, except on behalf of
the Company, Executive will not directly or indirectly, whether as an officer,
director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which were
known by Executive to compete directly with the Company, throughout the world,
in any line of business engaged in (or then currently planned to be engaged in)
by the Company; provided, however, that anything above to the contrary
notwithstanding, Executive may own, as a passive investor, securities of any
public competitor corporation, so long as Executive’s direct holdings in any one
such corporation shall not in the aggregate constitute more than 2% of the
voting stock of such corporation.

5.FORMER EMPLOYMENT.

5.1No Conflict With Existing Obligations.  Executive represents that Executive’s
performance of all the terms of this Agreement and as an Executive of the
Company do not and will not materially breach any agreement or obligation of any
kind made prior to Executive’s employment by the Company, including agreements
or obligations Executive may have with prior employers or entities for which
Executive has provided services.  Executive has not entered into, and agrees
Executive will not enter into, any agreement or obligation, either written or
oral, in conflict herewith.

5.2No Disclosure of Confidential Information.   If, in spite of Section 5.1,
Executive should find that confidential information belonging to any former
employer might be usable in connection with the Company’s business, Executive
will not intentionally disclose to the Company or use on behalf of the Company
any confidential information belonging to any of Executive’s former employers
(except in accordance with agreements between the Company and any such former
employer); but during Executive’s employment by the Company Executive will use
in the performance of Executive’s duties all information which is generally
known and used by persons with training and experience comparable to Executive’s
own and all information which is common knowledge in the industry or otherwise
legally in the public domain.



3

 

--------------------------------------------------------------------------------

 

6.TERMINATION OF EMPLOYMENT.  The parties acknowledge that Executive’s
employment relationship with the Company is at-will.  Either Executive or the
Company may terminate the employment relationship at any time, with or without
Cause.  The provisions of Sections 6.1 through 6.6 govern the amount of
compensation, if any, to be provided to Executive upon termination of employment
and do not alter this at-will status.

6.1Termination by the Company Without Cause.

(a)The Company shall have the right to terminate Executive’s employment with the
Company at any time without Cause (as defined in Section 6.2(b) below) by giving
notice as described in Section 6.6 of this Agreement.

(b)In the event Executive’s employment is terminated without Cause, then
provided that the Executive executes a general release in favor of the Company,
in form and substance reasonably acceptable to the Company (the “Release”),
which Release is effective as of the date required by the Release agreement, but
in no event later than 60 days following Executive’s separation from service (as
defined under Treasury Regulation Section 1.409A-1(h), and without regard to any
alternate definition thereunder, a “Separation from Service”), and subject to
Section 6.1(c), then:

(i)the Company shall continue to pay Executive as severance Executive’s
then-effective Base Salary for a period of the first six (6) monthsfollowing
Executive’s Separation from Service (the “Severance Period”), less applicable
withholdings and deductions, on the Company’s regular payroll dates;

(ii)if Executive is participating in the Company’s group health insurance plans
on the Separation from Service, and Executive timely elects and remains eligible
for continued coverage under COBRA, or, if applicable, state insurance laws, the
Company shall pay that portion of Executive’s COBRA premiums that the Company
was paying prior to the Separation from Service for the Severance Period or for
the continuation period for which Executive is eligible, whichever is shorter
(such shorter period, the “COBRA Payment Period”).  The Company’s COBRA premium
payment obligation will end immediately if the Executive obtains health care
insurance from any other source during the Severance Period.  However, if at any
time the Company determines, in its discretion, that the payment of the COBRA
premiums would be reasonably likely to result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended (the “Code”) or any statute or regulation of similar effect
(including, without limitation, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the Company’s portion of the COBRA premiums, the Company
will instead pay Executive, on the first day of each month of the remainder of
the COBRA Payment Period, a fully taxable cash payment equal to the portion of
the COBRA premiums that the Company was paying prior to the date of Executive’s
Separation from Service for that month, subject to applicable tax withholdings
and deductions.

(c)The Company will not make any payments to Executive with respect to any of
the benefits pursuant to Section 6.1(b) prior to the 60th day following



4

 

--------------------------------------------------------------------------------

 

Executive’s Separation from Service. On the 60th day following Executive’s
Separation from Service, and provided that Executive has delivered an effective
Release, the Company will make the first payment to Executive under
Section 6.1(b) in a lump sum equal to the aggregate amount of payments that the
Company would have paid Executive through such date had the payments commenced
on the date of Executive’s Separation from Service through such 60th day, with
the balance of the payments paid thereafter on the schedule described above,
subject to any delay in payment required by Section 7.11.

(d)The benefits provided to Executive pursuant to this Section 6.1 are in lieu
of, and not in addition to, any benefits to which Executive may otherwise be
entitled under any Company severance plan, policy or program.

6.2Termination by the Company for Cause.

(a)The Company shall have the right to terminate Executive’s employment with the
Company at any time for Cause by giving notice as described in Section 6.6 of
this Agreement.

(b)“Cause” for termination shall mean:  (i) Executive’s commission of any act
constituting a felony or a crime involving fraud or moral turpitude;
(ii) Executive’s wrongful act or omission which results in material harm to the
Company; (iii) Executive’s willful violation of any material Company policy that
has, prior to any alleged violation, been communicated in writing to the
Executive, and which results in material harm to the Company; (iv) Executive’s
material breach of any written agreement between the Executive and the Company
which results in material harm to the Company; (v) Executive’s conduct that
demonstrates gross unfitness to serve the Company as determined in the sole
discretion of the Board; or (vi) breach of fiduciary duty by Executive which
results in an improper benefit to Executive or material harm to the Company, its
shareholders, or their respective interests.

(c)In the event Executive’s employment is terminated at any time for Cause,
Executive will not be entitled to receive severance pay or any other such
severance compensation, except that, pursuant to the Company’s standard payroll
policies, the Company shall pay to Executive the accrued but unpaid salary of
Executive through the date of termination, together with all compensation and
benefits payable to Executive through the date of termination under any
compensation or benefit plan, program or arrangement during such period.

6.3Resignation by the Executive.

(a)Executive may resign from Executive’s employment with the Company at any time
by giving notice as described in Section 6.6.

(b)In the event Executive resigns from Executive’s employment with the Company
(other than for Good Reason as set forth in Section 6.4), Executive will not
receive severance pay or any other such severance compensation, except that,
pursuant to the Company’s standard payroll policies, the Company shall pay to
Executive the accrued but unpaid salary of



5

 

--------------------------------------------------------------------------------

 

Executive through the date of resignation, together with all compensation and
benefits payable to Executive through the date of resignation under any
compensation or benefit plan, program or arrangement during such period.

6.4Resignation by the Executive for Good Reason.

(a)Provided Executive has not previously been notified of the Company’s
intention to terminate Executive’s employment, the Executive may resign from
Executive’s employment for “Good Reason” within sixty (60) days after the
initial occurrence of one of the events specified in Section 6.4(b) below, by
giving notice as described in Section 6.6 of this Agreement.

(b)“Good Reason”  for resignation shall mean the occurrence of any of the
following without the Executive’s prior written consent:  (i) a material
diminution of Executive’s authority, responsibilities or duties; provided,
 however, that the acquisition of the Company and subsequent conversion of the
Company to a division or unit of the acquiring company will not by itself result
in a diminution of Executive’s responsibilities or duties; (ii) a material
diminution by the Company in Executive’s Base Salary; (iii) the relocation of
the Company’s principal offices to a location outside the Baltimore metropolitan
area or the Company’s requiring Executive to be based anywhere other than the
Company’s principal offices in Baltimore, MD or (iv) a material breach of this
Agreement by the Company;  provided, that prior to any termination for Good
Reason pursuant this Section 6.4(b), the Executive shall first provide the Board
reasonable written notice within thirty (30) days of the initial occurrence of
one of the events specified in clauses (i), (ii), (iii) or (iv) of this Section
6.4(b), setting forth the reasons that the Executive believes exist that give
rise to “Good Reason” for resignation, stating that the Company shall have
thirty (30) business days to cure such “Good Reason”, and the “Good Reason” has
not been cured by the Company within thirty (30) business days after such notice
has been delivered.  Notwithstanding the foregoing, any actions taken by the
Company to accommodate a disability of the Executive or pursuant to the Family
and Medical Leave Act shall not be a Good Reason for purposes of this Agreement.

(c)In the event Executive resigns from Executive’s employment for Good Reason,
and subject to Section 6.4(d), the Executive shall be entitled to receive the
same payments and benefits as Executive would receive under Section 6.1 had
Executive been terminated by the Company without Cause, provided that Executive
executes a Release in favor of the Company that meets the criteria specified in
Section 6.1(b) and that Executive’s receipt of the payments and benefits are
subject to all the terms and conditions of Section 6.1(c).

(d)Executive shall not receive any of the benefits pursuant to
Section 6.4(c) unless and until the Release becomes effective and can no longer
be revoked by Executive under its terms.

(e)The benefits provided to the Executive pursuant to this Section 6.4 are in
lieu of, and not in addition to, any benefits to which Executive may otherwise
be entitled under any Company severance plan, policy or program.



6

 

--------------------------------------------------------------------------------

 

6.5Termination by Virtue of Death or Disability of the Executive.

(a)In the event of Executive’s death during the term of this Agreement, all
obligations of the parties hereunder shall terminate immediately, and the
Company shall, pursuant to the Company’s standard payroll policies, pay to the
Executive’s legal representatives Executive’s accrued but unpaid salary through
the date of death together with all compensation and benefits payable to
Executive through the date of death under any compensation or benefit plan,
program or arrangement during such period

(b)Subject to applicable state and federal law, the Company shall at all times
have the right, upon written notice to the Executive, to terminate this
Agreement based on the Executive’s Disability (as defined below).  Termination
by the Company of the Executive’s employment based on “Disability” shall mean
termination because the Executive is unable to perform the essential functions
of Executive’s position with or without accommodation due to a disability (as
such term is defined in the Americans with Disabilities Act) for six months in
the aggregate during any twelve month period. This definition shall be
interpreted and applied consistent with the Americans with Disabilities Act, the
Family and Medical Leave Act and other applicable law.  In the event Executive’s
employment is terminated based on the Executive’s Disability, Executive will not
receive severance pay or any other such compensation; provided, however, the
Company shall, pursuant to the Company’s standard payroll policies, pay to
Executive the accrued but unpaid salary of Executive through the date of
termination, together with all compensation and benefits payable to Executive
through the date of termination under any compensation or benefit plan, program
or arrangement during such period.

6.6Notice; Effective Date of Termination.

(a)Termination of Executive’s employment pursuant to this Agreement shall be
effective on the earliest of:

(i)immediately after the Company gives written notice to Executive of
Executive’s termination without Cause, unless the Company specifies a later
date, in which case, termination shall be effective as of such later date;

(ii)immediately after the Company gives written notice to Executive of
Executive’s termination for Cause;

(iii)immediately upon the Executive’s death;

(iv)thirty (30) days after the Company gives written notice to Executive of
Executive’s termination on account of Executive’s Disability, unless the Company
specifies a later date, in which case, termination shall be effective as of such
later date, provided, that Executive has not returned to the full time
performance of Executive’s duties prior to such date;

(v)thirty (30) days after the Executive gives written notice to the Company of
Executive’s resignation without Good Reason, unless the Company agrees to a



7

 

--------------------------------------------------------------------------------

 

different date at any time between the date of notice and the date of
resignation, in which case the Executive’s resignation shall be effective as of
such other date; or

(vi)upon the end of the thirty (30) day cure period as provided in Section
6.4(b) above (in the case of a resignation for Good Reason), if the “Good
Reason” has not been cured by the Company within such thirty (30) day cure
period and Executive otherwise fully complies with the procedures set forth in
Section 6.4(b) above, unless the Company agrees to a different date at any time
between the date of notice and the date of resignation, in which case the
Executive’s resignation shall be effective as of such other date. 

(b)Executive will receive compensation through any required notice period in the
event of termination for any reason.  However, the Company reserves the right to
require that the Executive not perform any services or report to work during any
required notice period.

7.GENERAL PROVISIONS.

7.1Notices.  Any notices provided hereunder must be in writing and shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by electronic mail, telex or confirmed facsimile if sent
during normal business hours of the recipient, and if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Company at its primary office location and to Executive at
Executive’s address as listed on the Company payroll, or at such other address
as the Company or the Executive may designate by ten (10) days advance written
notice to the other.

7.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

7.3Waiver.  If either party should waive any breach of any provisions of this
Agreement, Executive or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

7.4Complete Agreement.  This Agreement, together with the Proprietary
Information Agreement,  and the Indemnification Agreement between Executive and
Company, constitutes the entire agreement between Executive and the Company with
regard to the subject matter hereof.  This Agreement is the complete, final, and
exclusive embodiment of their agreement with regard to this subject matter and
supersedes any prior oral discussions or written communications and agreements. 
This Agreement is entered into without reliance on any



8

 

--------------------------------------------------------------------------------

 

promise or representation other than those expressly contained herein, and it
cannot be modified or amended except in writing signed by Executive and an
authorized officer of the Company. 

7.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

7.6Headings.  The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

7.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive’s duties hereunder and Executive may not assign
any of Executive’s rights hereunder without the written consent of the Company.

7.8Survival.  Executive’s obligations under the Proprietary Information
Agreement shall survive termination of Executive’s employment with the Company,
as provided therein.

7.9Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Maryland.

7.10Resolution of Disputes.  Any controversy arising out of or relating to this
Agreement or the breach hereof shall be settled by binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association and judgment upon the award rendered may be
entered in any court having jurisdiction thereof.  The location for the
arbitration shall be Baltimore, MD metropolitan area.  Any award made by such
panel shall be final, binding and conclusive on the parties for all purposes,
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.  The arbitrators’ fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
shall be borne by the Company; provided, however, that at Executive’s option,
Executive may voluntarily pay up to one-half the costs and fees. The parties
acknowledge and agree that their obligations under this arbitration agreement
survive the termination of this Agreement and continue after the termination of
the employment relationship between Executive and the Company.    

7.11Application of Section 409A.  It is intended that all of the benefits
provided under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively,
“Section 409A”) provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5), and 1.409A-1(b)(9), and this Agreement will be construed to the
greatest extent possible as consistent with those provisions. To the extent not
so exempt, this Agreement (and any definitions in this Agreement) will be
construed in a manner that complies with Section 409A, and incorporates by
reference all required definitions



9

 

--------------------------------------------------------------------------------

 

and payment terms. For purposes of Section 409A (including, without limitation,
for purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement will be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment under this Agreement will at all times be considered a
separate and distinct payment. Notwithstanding anything to the contrary set
forth herein, any payments and benefits provided under this Agreement (or under
any other arrangement with Executive) that constitute “deferred compensation”
shall not commence in connection with Executive’s termination of employment
unless and until Executive has also incurred a Separation from Service.  If the
Company determines that any of the payments or benefits upon a Separation from
Service provided under this Agreement (or under any other arrangement with
Executive) constitute “deferred compensation” under Section 409A and if
Executive is a “specified employee” of the Company (as defined in Section
409A(a)(2)(B)(i) of the Code) at the time of his Separation from Service, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the payments upon a
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six months and one day after the effective date of
Executive’s Separation from Service, and (ii) the date of Executive’s death (the
earlier date, the “Delayed Initial Payment Date”), the Company will (A) pay to
Executive a lump sum amount equal to the sum of the payments upon Separation
from Service that Executive would otherwise have received through the Delayed
Initial Payment Date if the commencement of the payments had not been delayed
pursuant to this Section 7.11, and (B) begin paying the balance of the payments
in accordance with the applicable payment schedules set forth above. No interest
will be due on any amounts so deferred.

7.12Golden Parachute Excise Tax.  The Company and Executive agree that
Executive’s execution of a non-competition agreement is a material inducement to
the severance payments and benefits provided pursuant to this Agreement, and the
Company further agrees such severance payments and benefits are payable on
account of such non-competition agreement.  Notwithstanding the foregoing, if
any payment or benefit Executive would receive from the Company or otherwise in
connection with a Change in Control (as defined in the Plan) or other similar
transaction (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment will be equal to the Reduced Amount.  The “Reduced Amount” will be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a Reduced Amount will give rise to the greater after tax
benefit, the reduction in the Payments will occur in the following order: (a)
reduction of cash payments; (b) cancellation of accelerated vesting of equity
awards other than stock options; (c) cancellation of accelerated vesting of
stock options; and (d) reduction of other benefits paid to Executive.  Within
any such category of payments and benefits (that is, (a), (b), (c) or (d)), a
reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of



10

 

--------------------------------------------------------------------------------

 

Section 409A and then with respect to amounts that are.  In the event that
acceleration of compensation from Executive’s equity awards is to be reduced,
such acceleration of vesting will be canceled, subject to the immediately
preceding sentence, in the reverse order of the date of grant.

The registered public accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the event described in
Section 280G(b)(2)(A)(i) of the Code will perform the foregoing
calculations.  If the registered public accounting firm so engaged by the
Company is serving as accountant or auditor for the acquirer or is otherwise
unable or unwilling to perform the calculations, the Company will appoint a
nationally recognized firm that has expertise in these calculations to make the
determinations required hereunder.  The Company will bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.  The firm engaged to make the determinations
hereunder will provide its calculations, together with detailed supporting
documentation, to the Company and Executive within thirty (30) calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
reasonably requested by the Company or Executive.  Any good faith determinations
of the independent registered public accounting firm made hereunder will be
final, binding and conclusive upon the Company and Executive.

IN WITNESS WHEREOF, the parties have executed this Key Employee Agreement on the
Effective Date.

 

 

 

 

 

MILLENNIAL MEDIA, INC.

 

 

 

 

 

By:

/s/ Ho Shin

 

 

NAME: Ho Shin

 

 

TITLE: General Counsel

 

 

 

 

 

/s/ Andrew Jeanneret

 

Andrew Jeanneret

 



11

 

--------------------------------------------------------------------------------